ON PETITION FOR REHEARING.
The agency of appellant Nelson for his codefendant Rich was established, not only by the testimony of appellee Fry, but by that of Nelson and Rich, as well. All three testified to interviews between Rich and Fry two months after the date fixed by the contract of sale for paying the purchase money, when the subject of consummating the purchase was under consideration, *Page 315 
and Nelson "did the talking" for Rich. The undisputed evidence was that Nelson was a real estate agent, and that in all the negotiations on behalf of Rich, as well as in making the original contract in his name, Nelson acted as the agent and representative of Rich. There was evidence that on March 1, 1921, the date named in the contract as the time for payment of the purchase money, an abstract of Fry's title and a warranty deed of conveyance for the land had been tendered to Nelson as such agent, and that, assuming to act as agent for Rich, he then stipulated in writing, in behalf of Rich, that in case this abstract should not comply with the conditions set out in the contract, Fry should have a reasonable time to cure the defects in it; that, at that time, Rich was put in possession of the land; that in repeated interviews for months afterward, Nelson, in the presence of Rich and assuming to speak for him, continued to negotiate for further time in which to pay the purchase money, Nelson testifying that a month later, when Rich was present, an offer was made to Fry "to pay $1,000 within ten days and extend the time of the final settlement to the 1st of March, 1922," and Rich testifying that an offer was made "to give them $1,000 and have an option until the 1st of March, 1922," while Fry testified that, both Nelson and Rich being present, they wanted to extend the time for the consummation of the contract to March 1, 1922, but would not meet the terms which he laid down for such an extension. But there was no evidence that the sufficiency of the abstract so furnished, or of the title as thereby shown, was ever challenged in any way. A warranty deed in due form, signed and acknowledged by Fry and his wife, purporting to convey the land to Rich, subject to the mortgage for $3,000, was introduced in evidence, with proof that it was the one tendered. And there is not the slightest evidence indicating that Rich or Nelson *Page 316 
or anybody else ever challenged the sufficiency of Fry's title as shown by the abstract, and as the deed purported to convey it. These facts fairly support the inference which the trial court drew that appellants admitted and acknowledged that the abstract and the title of Fry as shown by it and conveyed by the deed were sufficient as a full compliance with the contract in that respect, and that they refused to perform the contract for other reasons than their insufficiency.
The petition for a rehearing is overruled.